                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Brenda Richardson                                                     Docket No. 5:13-CR-20-SH

                                Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Brenda Richardson, who, upon an earlier plea of
guilty to Conspiracy to Distribute and Possess With Intent to Distribute 280 Grams or More of Cocaine
Base (Crack), in violation of21 U.S.C. § 846 and 21 U.S.C. § 84l(b)(l)(A), was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on September 10, 2014, to the custody of the Bureau of
Prisons for a term of 24 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months . Brenda Richardson was released from custody
on May 23 , 2016, at which time the term of supervised release commenced.

On December 12, 2018 , the defendant admitted to marijuana and cocaine use. The court was notified of that
violation as of December 14, 2018, and agreed to continue supervision without modification or sanction.
The defendant was referred for a substance abuse assessment and enrolled in outpatient treatment. She was
also re-enrolled in the district's Surprise Urinalysis Program.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 20, 2018, the defendant submitted a urine screen that was returned positive for
cocaine . On January 3, 2019, when confronted with the positive result, the defendant denied using cocaine
between December 12, 2018 and December 20, 2018 , but admitted to smoking crack cocaine on or about
December 30, 2018. The defendant submitted a urine sample on January 3, 2018, but the result is still
pending. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions of supervised release be modified
as follows:

    I . The defendant shall abide by all conditions and terms of the home detention program for a period
        not to exceed 60 consecutive days. The defendant shall be restricted to their residence at all times
        except for pre-approved and scheduled absences for employment, education, religious activities,
        treatment, attorney visits, court appearances, court obligations or other activities as approved by the
        probation officer. The defendant shall submit to the following Location Monitoring : Radio
        Frequency monitoring and abide by all program requirements, instructions and procedures provided
        by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Brenda Richardson
Docket No. 5:13-CR-20-SH
Petition For Action
Page 2
Reviewed and approved,                                    I declare under penalty of perjury that the foregoing
                                                          is true and correct.


Isl Eddie J. Smith                                        Isl John Seth Coleman
Eddie J. Smith                                            John Seth Coleman
Supervising U.S. Probation Officer                        U .S. Probation Officer
                                                          150 Rowan Street Suite 110
                                                          Fayetteville, NC 28301
                                                          Phone : 910-354-2545
                                                          Executed On : January 04, 2019

                                          ORDER OF THE COURT

             nd ordered this       7      day of_A.!_,-::.......:...c.tfk..__-=~-----' 2019, and ordered filed and
             f the records in the 1above case .
